DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gunji et al. (US 2017/0358799).
Regarding claims 1 and 12, Gunji discloses a positive active material for a lithium ion secondary battery comprising:
a lithium complex compound, Li1.02Ni0.78Mn0.05Co0.15Ti0.02O2+α (Example 3, Table 1A);
the lithium complex compound composed of secondary particle, in which a plurality of primary particles are flocculated (Fig. 3A);
at least a part of the titanium in the oxide is solid-solved in the primary particles (para 0066); and
Li4Ti5O12 generated at the grain boundaries between the primary particles (a lithium compound on a surface of the positive electrode active material) (para 0064).
Regarding claim 6, the above lithium complex compound inherently has the recited crystallite diameter (Fig. 5, the first peak at 2θ = about 18o corresponds to 003).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gunji et al. (US 2017/0358799).
Regarding claim 2, Gunji teaches values of e, which indicates Ti content, is greater than 0 and less than 0.25 (para 0063), which overlaps Applicant’s claimed range of 0.5-5 at%.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited concentration because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claim 5, Gunji teaches the average secondary particle size is 3-50 µm (para 0053), which overlaps Applicant’s claimed range of 5-20 µm. See MPEP 2144.05.
	
Claims 1, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoshi et al. (WO 2016/068263), English equivalent US 2017/0324090.
Regarding claims 1, 7, and 12, Ryoshi teaches a nickel-containing composite hydroxide and positive electrode active material for a nonaqueous electrolyte battery comprising:
a mixing process (a) (para 0083-0087); and
a firing process (b) (para 0088-0091).
In the mixing step, a lithium compound is mixed with nickel-containing composite hydroxide (para 0083). To make a titanium-containing active material, titanium is added to the nickel-containing composite hydroxide (para 0158, Example 15). In the firing step, a lithium nickel manganese composite oxide is obtained (para 0089). The nickel-containing composite hydroxide may be represented by general formula Ni1-x-yCoxMnzMt(OH)2+α, where 0 < x ≤ 0.50, 0 < z ≤ 0.50, x+z ≤ 0.70, 0 ≤ t ≤ 0.10, 0 ≤ α ≤ 0.50 (para 0015), which overlaps Applicant’s claimed ranges. The firing step is preformed in an atmosphere in which the oxygen concentration is 70% vol.% to 100 vol.% (para 0091) at an even more preferred temperature of 725-775oC (para 0089). The resulting nickel manganese composite oxide obtained by the firing step for Example 15 is Li1.02Ni0.84Al0.02Ti0.02O2 (para 0159); however, reaction may occur with Al or Mn (para 0023), and the manganese concentration may be 0 < z ≤ 0.50 (para 0024). The nickel composite oxide is composed of secondary particles (para 0015). The nickel composite hydroxide composition ratio was identified by IPC (para 0039); therefore, the oxide is solid-solved based on Applicant’s definition (See published specification para 0066). Finally, based on a comparable method, a lithium titanium compound would inherently exist on the surface of the positive electrode active material.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited stoichiometry and firing temperature because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claim 9, Ryoshi does not expressly teach the titanium compound volume average. However, Ryoshi does teach the average particle size of the primary particles being 0.01 µm to 0.40 µm (para 0015). Therefore, the titanium compound added must be less than 10 µm.
Regarding claim 10, Ryoshi teaches titanium oxide (para 0158).
Regarding claim 11, Ryoshi further teaches a roasting step (c), wherein the temperature is preferably 500-800oC (para 0094), which overlaps Applicant’s claimed range of 105-700oC. See MPEP 2144.05.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoshi et al. (WO 2016/068263), English equivalent US 2017/0324090.
Regarding claim 2, Ryoshi teaches values of t, which indicates Ti content, is greater than or equal to 0 and less than or equal to 0.10 (para 0024), which overlaps Applicant’s claimed range of 0.5-5 at%. See MPEP 2144.05.
Regarding claim 5, Ryoshi teaches the average secondary particle size is 20-50 µm (para 0015), which overlaps Applicant’s claimed range of 5-20 µm by having at least one common end point. See MPEP 2144.05.

Allowable Subject Matter
Claims 3, 4, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: no prior art was found teaching the recited limitations. With respect to claims 3 and 4, Gunji and Ryoshi do not express teach one or more of the recited titanium species or the phase state (i.e., amorphous or crystalline). With respect to claim 8, Ryoshi does not teach the recited dual firing step.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723